This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2337

                                      Greg Peterson,
                                         Relator,

                                            vs.

                        Richfield Civil Service Commission, et al.,
                                       Respondents.

                                  Filed August 4, 2014
                                        Affirmed
                                   Bjorkman, Judge


                           Richfield Civil Service Commission

Erik F. Hansen, Burns & Hansen, P.A., Minneapolis, Minnesota (for relator)

Julie Fleming-Wolfe, St. Paul, Minnesota (for respondents)

         Considered and decided by Ross, Presiding Judge; Bjorkman, Judge; and Chutich,

Judge.

                         UNPUBLISHED OPINION

BJORKMAN, Judge

         Relator police officer challenges respondent city civil service commission’s

certification of its police detective promotional eligible register. Relator argues that

respondent violated Minn. Stat. § 419.06 (2012) by failing to consider records of

efficiency, character, conduct, and seniority when creating the register. We affirm.
                                           FACTS

       In July 2013, respondent Richfield Civil Service Commission approved a new

police detective promotional process, which includes a 100-question written test prepared

by a testing agency (comprising 40% of each candidate’s score) and an oral interview

(comprising 60% of each candidate’s score). The Richfield Police Department thereafter

solicited applications for a police detective position.

       Relator Greg Peterson and four other officers applied for the position. They first

completed the written test, which the police department submitted to the testing agency

for grading. The agency prepared a report indicating the number of questions each

candidate answered correctly. The candidates then participated in oral interviews with

four representatives from police command and human resources. Each candidate was

asked to: (1) articulate the three most important values he will demonstrate as an

investigator and provide examples of him demonstrating each one in working for the

police department; (2) explain what supervisors or co-workers would say about his

investigative style, investigative strengths, investigative weaknesses, and the strength of

his candidacy; (3) explain what he did “to prepare [him]self for the position,” including

formal education, volunteer work, or participation in extra duties or special assignments;

(4) articulate the most difficult issues he will face as a detective; (5) give an example of a

time he had to take charge of a crime scene and give direction to other officers to

accomplish department goals; (6) articulate the primary responsibilities of a detective;

(7) explain his reasons for seeking the detective position; (8) articulate ways he can

“enhance the position of Detective”; (9) give examples of working cooperatively with


                                              2
other law-enforcement officers and explain his own contribution to the group’s success;

and (10) describe a time when a supervisor criticized his work and his reaction to the

criticism. The interviewers scored the candidate’s responses on a scale of 1 to 10 and

made written comments.

       The candidates were ranked based on their weighted scores; Peterson was ranked

fourth out of the five candidates. The commission certified the promotional eligible

register with the candidates in ranked order. This certiorari appeal follows.

                                     DECISION

       A commission’s approval of a promotional eligible register is a quasi-judicial

decision reviewable by certiorari. See Cnty. of Washington v. City of Oak Park Heights,

818 N.W.2d 533, 539 (Minn. 2012); Bahr v. City of Litchfield, 420 N.W.2d 604, 606

(Minn. 1988). Certiorari review is limited to “questions affecting the jurisdiction of the

[commission], the regularity of its proceedings, and, as to merits of the controversy,

whether the order or determination in a particular case was arbitrary, oppressive,

unreasonable, fraudulent, under an erroneous theory of law, or without any evidence to

support it.”   Dietz v. Dodge Cnty., 487 N.W.2d 237, 239 (Minn. 1992) (quotation

omitted). We will not disturb a discretionary police-promotion decision “made pursuant

to [the] directions” of the police civil-service law “absent proof of fraudulent, arbitrary,

or unreasonable actions by the commission.” Anderson v. Police Civil Serv. Comm’n,

414 N.W.2d 389, 391 (Minn. 1987).

       The police civil-service law affords a commission “absolute control and

supervision over the employment, promotion, discharge, and suspension of all [police]


                                             3
officers.”   Minn. Stat. § 419.05 (2012).       In exercising that control, however, a

commission is required to “promote efficiency in the police department service and to

carry out the purposes of [the police civil-service law].”1 Minn. Stat. § 419.06. And its

promotional decisions must be “based on competitive examination and upon records of

efficiency, character, conduct and seniority.” Minn. Stat. § 419.06(9).

       The parties dispute what it means to base promotional decisions on “records of

efficiency, character, conduct and seniority.” Id. (emphasis added). We interpret this

statutory language de novo. See Flaherty v. Indep. Sch. Dist. No. 2144, 577 N.W.2d 229,

233 (Minn. App. 1998), review denied (Minn. June 17, 1998). In doing so, our goal “is to

ascertain and give effect to the intention of the legislature.” Greene v. Comm’r of Minn.

Dep’t of Human Servs., 755 N.W.2d 713, 721 (Minn. 2008). “To determine the meaning

of a statute, we look first and foremost to the language of the statute itself.” Occhino v.

Grover, 640 N.W.2d 357, 359 (Minn. App. 2002), review denied (Minn. May 28, 2002).

When statutory words and phrases are undefined, we construe them according to their

common and approved usage. See Urban ex. rel. Urban v. Am. Legion Post 184, 695

N.W.2d 153, 159 (Minn. App. 2005), aff’d, 723 N.W.2d 1 (2006). But we also take the

statute’s structure and context into account. Minn. Stat. § 645.08(1) (2012); Occhino,

640 N.W.2d at 359. If statutory language is clear on its face, we engage in no further




1
  While Minn. Stat. § 419.06 directs civil-service commissions to adopt rules to effectuate
the stated goals, a civil-service commission complies with Minn. Stat. § 419.06 if the
promotional process it actually employs is consistent with the statute’s directions. See
Anderson, 414 N.W.2d at 391-92.

                                            4
statutory construction and apply the statute’s plain meaning. Carlson v. Dep’t of Emp’t

& Econ. Dev., 747 N.W.2d 367, 371 (Minn. App. 2008).

      The police civil-service law does not define “records of efficiency, character,

conduct and seniority” or dictate the manner in which a commission considers them.

Peterson contends the term “records” plainly refers to written documents and the

commission erred by making its promotional decision without reviewing such

documents. We disagree. The term “records” has many definitions and encompasses

various types of factual or historical accounts, including written documents. See The

American Heritage Dictionary 1470 (5th ed. 2011) (listing seven definitions, including

“account, as of information or facts, set down especially in writing as a means of

preserving knowledge” and “[t]he known history of performance, activities, or

achievement”).   But nothing in the broad concept of “records” mandates a writing.

Peterson nonetheless equates the term “records” with a “personnel file” or “personnel

record,” implicitly inviting us to read “written” into the statute. We decline to do so.

When the legislature intends to refer to these types of written records maintained by an

employer, it does so. Cf. Minn. Stat. §§ 13.43, subd. 2 (addressing access to “personnel

data” on current and former government employees), 181.960, subd. 4 (defining

“personnel record” for purposes of general employment statutes) (2012). Such references

are conspicuously absent from the police civil-service law. Under the plainly broad

language of the statute, the “records” of an officer’s efficiency, character, conduct, and

seniority may take the form of written documents, an oral account of this information, or

some combination of the two.


                                            5
       The context of the police civil-service law also is consistent with a broad

interpretation of the term “records.” In re Robledo, 611 N.W.2d 67, 69 (Minn. App.

2000) (requiring consideration of statutory context in determining plain meaning). A

commission’s promotional decisions must “carry out the purposes of [the police civil-

service law].” Minn. Stat. § 419.06. The principal purpose of the law is to provide an

objective hiring and promotional system “by which [police] positions could be filled, so

far as humanly possible, as a result of merit, competency, training and education.”

Anderson, 414 N.W.2d at 393 (citing State ex rel. Kos v. Adamson, 226 Minn. 177, 183,

32 N.W.2d 281, 282 (1948)). Nothing in the police civil-service law suggests that a

commission can only objectively consider a candidate’s records of efficiency, character,

conduct, and seniority by examining written documents in a personnel file. We discern

no reason why it cannot also do so by means of a thorough oral discussion of those

factors with a candidate.

       Finally, while the supreme court has never directly addressed the issue presented

here, its historical discussion of the requirement that promotional decisions be based on

“records” is consistent with a broad interpretation of that term. That historical discussion

began in Kos, in which the supreme court reversed a promotional decision based on a

commission’s near complete failure to comply with all aspects of the police civil-service

law. 226 Minn. at 186, 32 N.W.2d at 285-86. In addressing the largely undisputed

failure to comply with the “records” requirement, the supreme court observed that a civil-

service commission must keep “[t]he records in question . . . in the regular course of the

administration of civil service” because obtaining or gathering such information “for the


                                             6
occasion” would “open[] the door to personal favoritism and influence, which the law

was designed to prevent.” Id. at 184, 32 N.W.2d at 285. Peterson seeks to elevate this

observation to a holding that the commission must consider pre-existing written

employment documents. But the supreme court’s subsequent cases indicate otherwise.

       Consistent with its concern that consideration of contemporaneously prepared

records would lead to favoritism and improper influence, the supreme court has applied

Kos to require demonstrably objective hiring and promotional processes. E.g., Anderson,

414 N.W.2d at 393; Coudron v. Johnson, 288 N.W.2d 689, 691 (Minn. 1979). But it has

not required any particular method of achieving objectivity, such as consideration of

written employment records. Indeed, in Anderson, the supreme court affirmed a selection

process in which the civil-service commission considered “records of efficiency,

character, conduct and seniority” by reviewing resumes addressing those traits that the

candidates prepared and submitted. 414 N.W.2d at 390, 393. The supreme court further

noted that the commission’s failure to make an independent written record detailing its

consideration of those factors was not fatal because the police civil-service law “requires

neither a written record of consideration of all factors listed in Minn. Stat. § 419.06(9) . . .

nor written findings, nor have any of our prior cases.” Id. at 394 n.3.

       Based on our careful consideration of the language in Minn. Stat. § 419.06 and the

supreme court’s historical treatment of that statute, we conclude that a civil-service

commission complies with the police civil-service law when it employs a promotional

process that provides for objective consideration of a candidate’s merit, including factual

and historical accounts of the candidate’s efficiency, character, conduct, and seniority.


                                               7
       The process employed here did just that.          The commission approved and

implemented a multi-faceted promotional process that included a standardized, thorough

oral interview designed to elucidate each candidate’s values, strengths, and weaknesses;

the extent and nature of his education, training, and experience; and his responsibility,

judgment, and ability to both lead others and work cooperatively. It is undisputed that

this process was transparent and objective, and Peterson does not point to any evidence of

favoritism or arbitrariness.

       On this record, we conclude that the promotional process that the commission

employed amply satisfies the requirements of Minn. Stat. § 419.06(9). Accordingly, the

commission did not err by certifying its police detective promotional eligible register.

       Affirmed.




                                             8